Citation Nr: 1420762	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a left shoulder disability, rated 20 percent disabling prior to April 26, 2013, and 30 percent disabling from April 26, 2013.  


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a May 2013 decision the RO granted an increased disability evaluation for the left shoulder to 30 percent effective from April 26, 2013.  This did not satisfy the Veteran's appeal.  

While the Veteran had requested a Board videoconference hearing, he withdrew his request for a Board hearing in a statement signed in July 2013.  Moreover, although a number of other issues were developed for appellate consideration, in a statement signed in July 2013, the Veteran limited his appeal to the left shoulder issue identified above.

The record in this case consists of the paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.  
 

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  For the period of the claim prior to April 26, 2013, the impairment from the left shoulder disability more nearly approximated limitation of motion to 25 degrees from the side than midway between the side and shoulder level.  

3.  For the period of the claim beginning April 26, 2013, the impairment from the left shoulder disability has most nearly approximated limitation of motion to 25 degrees from the side.  



CONCLUSIONS OF LAW

1.  For the period of the claim prior to April 26, 2013, the criteria for a 30 percent disability rating, but no more, for left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5202 (2013).

2.  For the period of the claim beginning April 26, 2013, the criteria for a disability rating greater than 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in a letter mailed in June 2009, prior to the initial adjudication of the claim.

The record also reflects that VA has obtained the Veteran's private and VA treatment records.  The RO also provided the Veteran an appropriate VA examination in April 2013.  The examination report is adequate for rating purposes.  It reflects that the examiner reviewed the Veteran's pertinent history and the results of appropriate diagnostic tests.  The examination's findings and conclusions are sufficiently detailed and supported by adequate rationale for the Board to weigh that evidence against contrary evidence.  In addition, neither the Veteran nor his representative has alleged that the examination report is inadequate.    

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim. The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Currently, the Veteran's left shoulder disability is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm. Under this code a 20 percent disability rating is warranted when range of motion of the minor arm is limited to the shoulder level or midway between the side and shoulder level.  A 30 percent disability rating is warranted when range of motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 20 percent disability rating is warranted when there is favorable ankylosis of the minor scapulohumeral articulation with abduction to 60 degrees and the ability to reach the mouth and head with the minor upper extremity.  A 30 percent disability rating is warranted when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable. A 40 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate or marked deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with infrequent or frequent episodes and guarding of movement only at shoulder level.  A 40 percent disability rating is warranted when there fibrous union of the humerus in the minor upper extremity.  A 50 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity. A maximum disability rating of 70 percent is warranted when there is loss of the humeral head (flail shoulder) in the minor upper extremity.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40  concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Upon VA examination in April 2013 it was noted that the Veteran was right-hand dominant.  The Veteran complained of worsening left shoulder arthritis which originated with a football injury in service in 1966.  An ongoing history was noted of chronic deformity of the clavicle.  The Veteran reported taking Lortab for pain.  He also complained of a burning sensation in the left arm extending into the triceps.  

The VA examiner noted that degenerative changes were present in both shoulders.  Range of motion was more limited on the left, but the Veteran was unable to perform repetitive motion with either arm at the shoulder due to pain.  Left shoulder range of motion was limited to 30 degrees flexion with painful motion beginning at 30 degrees, 20 degrees abduction with painful motion beginning at 20 degrees.  The examiner found the left shoulder to have reduced movement, weakened movement, excess fatigability, and pain on movement.  The Veteran also had localized tenderness and guarding of both shoulders.  Strength was 4/5 on abduction and forward flexion for both shoulders.  The Veteran did not have ankylosis, but he was unable to perform rotational strength testing or cross body adduction.  He had infrequent dislocation of the left shoulder.  An acromioclavicular joint condition was not found.  

A submitted private MRI evaluation dated in September 2007 notes the presence of "[s]ignificant osteoarthritis of the glenohumeral head and subchondral erosion/degeneration cyst in the upper humeral head."  Also identified were degeneration of the biceps anchor, likely supraspinatus tendinopathy and significant degenerative of the posterior labrum.  

The record of an August 2011 private evaluation of the left shoulder for complaints of pain and limited movement reveals left shoulder pain as well as weakness, stiffness, and decreased functional use for daily activities including work.  The Veteran complained of 8/10 pain in the shoulder, increasing to 10/10 with use.  An associated decreased tone was noted in the supraspinatus trapezius muscles.  Range of motion testing revealed extension from zero to 12 degrees, flexion from zero to 53 degrees, abduction from zero to 40 degrees, external rotation to minus 12 degrees, and no internal rotation due to inability to tolerate.  Strength testing was as follows: poor+ in flexion and poor+ in abduction.  The Veteran reported having some difficulty grooming, inability to perform buttoning the top button of his shirt or to put on a tie, inability to reach objects in cabinets, and inability to play golf or perform yard work.  He was able to perform some light cooking by keeping all objects at counter height.  He required some assistance with showering.  The examiner assessed severe limitation in left shoulder range of motion and strength, with significant increase in pain.  

Reviewing the record as whole, the Board finds that throughout the pendency of this claim, the Veteran's left shoulder disability has been manifested by chronic pain, limited motion, muscle weakness, and some no decrease in his ability to perform activities of daily living (ADLs).  Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

In the present case, there is no evidence supporting ankylosis of the scapulohumeral articulation, and hence a rating under Diagnostic Code 5200 is not warranted.  There is also no evidence of malunion of the humerus so as to warrant a rating under Diagnostic Code 5202.  Rather, the degenerative changes in the humeral head relate to functional articulation at the shoulder.  This articulation is appropriately rated based on limitation of motion of the arm under Diagnostic Code 5201.  The Board finds that in the present circumstances, based on submitted private records dating to 2007 reflecting degenerative changes consistent with disability as subsequently found upon VA examination in April 2013, the Board finds the evidence at least in equipoise so as to warrant a 30 percent disability evaluation for the period of the claim prior to April 26, 2013.  

A higher rating for the shoulder disability is not warranted because the evidence does not show impairment warranting a rating on the basis of ankylosis.  While the Veteran's shoulder disability presents with pain, weakness, limitation of motion, and some impairment in performing ADLs, the Board nonetheless finds that for the entire rating period in question, even considering pain and pain on motion, weakened movement, and fatigue, the condition more nearly approximates disability equivalent to limitation of range of motion to 25 degrees from the side than ankylosis in unfavorable position.  38 C.F.R. §§ 4.40, 4.45.  Even with consideration of the additional functional impairment present during flare ups and on repeated use, it is clear that the Veteran's limitation of motion does not approach that required for a higher rating.  Hence, the Board finds the preponderance of the evidence against entitlement to a 40 percent evaluation under a rating.

An impairment of the humerus, other than arthritis associated with functioning of the scapulohumeral joint, is not indicated so as to warrant a higher or additional rating under 38 C.F.R. §  4.71a, Diagnostic Code 5202, with the preponderance of the evidence against for the entire rating period.  

As noted at the April 2013 examination, the Veteran's surgical scar of the left shoulder was not painful or unstable or deep or affecting underlying parts or greater than 39 centimeters square.  The Veteran's left shoulder surgical scar thus does present with compensable disability for which a separate rating is warranted.  38 C.F.R. § 4.118 (2013).  

Other Considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration. In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As explained above, all of the pertinent disability factors in this case have been considered in rating the disability on the basis of limitation of motion.  His overall functional impairment is contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not in order.

The Board has also considered whether a claim of entitlement to a total rating based on unemployability (TDIU) due to the service-connected left shoulder disability has been raised.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447   (2009), citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009). In this case the Veteran has not asserted, and the evidence of record does not suggest, that his left shoulder disability renders him unemployable.  Accordingly, a claim for TDIU is not raised in this appeal. 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 30 percent because the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.


ORDER

The Board having determined that the Veteran's left shoulder disability warrants a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


